UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1291



RONALD S. DICK,

                                              Plaintiff - Appellant,

          versus


F. DAVID MATTHEWS, Secretary, Department of
Health, Education and Welfare; JAMES B.
CARDWELL, Chairman, Social Security Adminis-
tration; ROBERT HAMPTON, Chairman, Civil Ser-
vice Commission,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-76-512-H)


Submitted:   September 30, 1998           Decided:   October 13, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald S. Dick, Appellant Pro Se. Allen F. Loucks, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald S. Dick appeals the district court’s order denying his

motion to reconsider. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we

affirm on the order of the district court because Dick has failed

to show entitlement to relief as required under Fed. R. Civ. P.

60(b). Dick v. Matthews, No. CA-76-512-H (D. Md. Feb. 11, 1997). We

deny Dick’s motion requesting that the “appeal be decided by a

series of cases before the MSPB,” that “issue 1 of this appeal be

enforced against appellee,” and to “Close Case Without Findings

Against SSA;” we also deny Appellees’ motion to dismiss. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2